Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	Claims 1-20 are present in this application. Claims 1-20 are pending in this office
action.

3. 	This office action is NON-FINAL.

Drawings
4. 	The Drawings filed on 05/11/20 are acceptable for examination purposes.

Specification
5. 	The Specification filed on 05/1/20 is acceptable for examination purposes.

Claim Rejections - 35 USC § 103
6. 	In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.


obviousness rejections set forth in this Office action:

 	A patent for a claimed invention may not be obtained, notwithstanding that the
 	claimed invention is not identically disclosed as set forth in section 102, if the
 	differences between the claimed invention and the prior art are such that the
 	claimed invention as a whole would have been obvious before the effective filing
 	date of the claimed invention to a person having ordinary skill in the art to which
 	the claimed invention pertains. Patentability shall not be negated by the manner in
 	which the invention was made.

8. 	Claims 1-4, 6-11, 13-14 and 17-18 are rejected under 35 U.S.C. § 103 as being unpatentable over Giuliani et al. (US 2016/0378675 A1) in view of Dahbour et al. (US 2016/0019276 A1).

 	Regarding claim 1, Giuliani teaches a computer-implemented method, the method comprising: 
 	receiving an instruction for performing a copy operation, (See Giuliani paragraph [0024], operations are performed based on the copy of the received database), for a first set of tables associated with a source section in a database associated with a source client to a target section in the database, (See Giuliani paragraph [0013], Generator program 120 creates two additional tables or databases (e.g., source table 146 and target table 148), associated with a target client, (See Giuliani paragraph [0015], the client table to the target table), where in the instruction identifies a profile for the copy operation; (See Giuliani paragraph [0015], the client table to the target table),
(See Giuliani paragraph [0022], the received database may contain metadata that indicates a statistical distribution function), to determine whether a table from the first set of tables is identified in the statistical metadata, (See Giuliani paragraph [0022], metadata that indicates a statistical distribution function), as including data records in relation to at least one client; (See Giuliani paragraph [0022], a statistical distribution function to determine the random sequence of records on source and target tables…database (e.g., client table 142) in a database (e.g., DBMS 140)).
 	in response to the evaluation, determining a first subset of tables from the first set of tables, (See Giuliani paragraph [0017], source table 146 may contain all data from shadow table 144 or client table 142), wherein the first subset of tables includes one or more tables, (See Giuliani paragraph [0017], source table 146 resides on DBMS 140 and contains a subset of data), from the first set of tables that are identified in the statistical metadata, (See Giuliani paragraph [0017], See Giuliani paragraph [0022], metadata that indicates a statistical distribution function),  as including data records in relation to the at least one client, (See Giuliani paragraph [0022], a statistical distribution function to determine the random sequence of records on source and target tables…database (e.g., client table 142) in a database (e.g., DBMS 140)); 
 	in response to evaluating update metadata including information for latest updates of tables from the first subset of tables, (See Giuliani paragraph [0017], client table 142…source table 146 contains a subset of data from shadow table 144 that is inserted, deleted, or updated), 
 that include updated data records relevant for copying; and  iteratively evaluating tables identified in the second subset of tables to define corresponding operations to be performed for tables at the target section in the database, and at the source section in the database in relation to the requested copy operation, wherein an operation to be performed in relation to a first table from the second subset of tables, and the identified profile for the copy operation.
 	However, Dahbour teaches determining a second subset of tables from the first subset of tables, (See Dahbour paragraph [0008], determining the subset of the data. The source system divides the tables of the database into two non-overlapping sets, a first set including N of the largest tables of the database (where N is a predetermined number) and a second set including the remaining smaller tables of the database), wherein the second subset of tables defines tables, (See Dahbour paragraph [0008], The source system executes database queries on the source database to determine the requested subset of data of the first set of tables), that include updated data records relevant for copying, (See Dahbour paragraph [0008], the table selection module 220 divides the tables of the database into two sets based on their significance. The table selection module 220 may determine significance of a table based on how frequently the data stored in the table is accessed or update); and  iteratively evaluating tables identified in the second subset of tables to define corresponding operations to be performed for tables at the target section in the database, (See Dahbour paragraph [0050], a subset of data stored in the database system 150 from the source system 100 to the target system 105…a database query may identify a subset of records stored in a table and/or may select a subset of columns from the table), and at the source section in the database in relation to the requested copy operation, (See Dahbour paragraph [0008], A target database is initialized on the target system using the data of the second set of tables transferred by the file copy operation…to determine the requested subset of data of the first set of tables. The source system transmits the determined subset of data to the target database of the target system), wherein an operation to be performed in relation to a first table from the second subset of tables, (See Dahbour paragraph [0023], database system 150 may represent structured data comprising relational tables. The database system 150 may represent constraints on database tables and relations between tables), is defined based on a first category of the first table, (See Dahbour paragraph [0023], The table selection module 220 divides the tables of the database into two sets, a first set of tables and a second set of tables), and the identified profile for the copy operation, (See Dahbour Abstract, The database system identifies a second set of tables for transferring by performing a file copy operation).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify determining a second subset of tables from the first subset of tables, wherein the second subset of tables defines tables that include updated data records relevant for copying; and  iteratively evaluating tables identified in the second subset of tables to define corresponding operations to be performed for tables at the target section in the database, and at the 

 	Claims 13 and 17 recites the same limitations as claim 1 above. Therefore, claim 13 and 17 are rejected based on the same reasoning.

 	Regarding claim 2 Giuliani taught the method of claim 1, as described above. 
 	Giuliani does not explicitly disclose wherein the update metadata include timestamps, corresponding to the latest updates of the tables that are indicative of latest performed changes of data in the corresponding tables, (and wherein when evaluating the update metadata, a timestamp of a first table from the tables is compared to a timestamp of a copy operation performed for the first table from the source section to the target section, to determine whether data in the first table is to be deleted at the target section, and replaced with the updated data from the source section.
 	However, Dahbour teaches wherein the update metadata include timestamps, (See Dahbour paragraph [0047], a database system 150 includes a table that stores all transactions of an enterprise. Also, assume that the table storing transactions includes a timestamp associated with each transaction, corresponding to the latest updates of the tables that are indicative of latest performed changes of data in the corresponding tables, (See Dahbour paragraph [0034], The information of the table_stats table may be updated by executing a database command to determine the latest statistics of database objects stored in the database), and wherein when evaluating the update metadata, (See Dahbour paragraph [0034], a metadata table called table_stats. The table table_stats includes a column table_name storing names of tables of the database and a column table_size storing the size of each table. The information of the table_stats table may be updated), a timestamp of a first table from the tables is compared to a timestamp of a copy operation performed for the first table from the source section to the target section, (See Dahbour paragraph [0053], The copy 350 of the set of files is performed without invoking any database queries of the database system 150. As a result, the copy of the files is a fast operation as compared to a process that transfers data of the tables stored in the set of files using the database system 150), to determine whether data in the first table is to be deleted at the target section, (See Dahbour paragraph [0057], the target system 105 for modifying the configuration files of the database application 130b on the target system) and replaced with the updated data from the source section, (See Dahbour paragraph [0057], the target system 105 for modifying the configuration files of the database application 130b on the target system 105 so as to reconfigure the database application 130b to use the database system 150b).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify wherein the update metadata include timestamps, corresponding to the latest updates of the tables that are indicative of latest performed changes of data in the corresponding tables, (and wherein when evaluating the update metadata, a timestamp of a first table from the tables is , to determine whether data in the first table is to be deleted at the target section, and replaced with the updated data from the source section of Dahbour determine the requested subset of data of the first set of tables, (See Dahbour paragraph [0008]).

 	Claims 14 and 18 recites the same limitations as claim 1 above. Therefore, claim 14 and 18 are rejected based on the same reasoning.

 	Regarding claim 3 Giuliani taught the method of claim 1, as described above. Giuliani further teaches further comprising: in response to determining that a table from the second subset of tables is relevant for full copy operation from the second subset of tables, (See Giuliani Abstract, performing a copy operation to transfer the entire data of the smaller tables is more efficient than executing a large number of database queries to determine the subset of data of these tables), deleting a corresponding table at the target section, (See Dahbour paragraph [0057], the target system 105 for modifying the configuration files of the database application 130b on the target system) and copying the table at the source section to replace the deleted table at the target section, (See Dahbour paragraph [0057], the target system 105 for modifying the configuration files of the database application 130b on the target system 105 so as to reconfigure the database application 130b to use the database system 150b).
 	
(See Giuliani  paragraph [0022], determine the random sequence of records on source and target tables that are candidates for insert, update, and delete operations), wherein the source section is associated with a first client, (See Giuliani  paragraph [0025] a source database and a target database…utilizes a client database (e.g., client table 142), and during operational mode receives interactions, (See Giuliani  paragraph [0019], the user interface may be a graphical user interface (GUI). A GUI is a type of user interface that allows users to interact with electronic devices), to store or update data at one or more of the tables instructed for copying, (See Giuliani  paragraph [0022], etermine the random sequence of records on source and target tables that are candidates for insert, update, and delete operations).

 	Regarding claim 6 Giuliani taught the method of claim 1, as described above. Giuliani further teaches further comprising: in response to evaluating categories of the tables in the second subset of tables and the identified profile for the copy operation, (See Giuliani paragraph [0017], generator program 120 divides unmodified rows of client table 142 into source table 146 and target table 148 so that the union of source table 146 and target table 148 is equal to client table 142), defining at least one table from the second subset of tables that is excluded from copying from the source section to the target section when a category of the at least one table, (See Giuliani paragraph [0029], program 200 executes operations based upon data that is already present in a source database (e.g., source table 146) and a target database (e.g., target table 148)), and the identified profile correspond to a delete operation to be performed for the at least one table at the target section, (See Giuliani  paragraph [0022], etermine the random sequence of records on source and target tables that are candidates for insert, update, and delete operations).

 	Regarding claim 7 Giuliani taught the method of claim 1, as described above. Giuliani further teaches comprising: 
 	Giuliani does not explicitly disclose in response to evaluating categories of the tables in the second subset of tables, and the identified profile for the copy operation, , defining at least one table from the second subset of tables that is selected for copying from the source section to the target section when a category of the at least one table and the identified profile correspond to a delete operation to be performed for the at least one table at the target section, and a copy operation to be performed from the source section to the target section of the defined at least one table.
	However, Dahbour teaches in response to evaluating categories of the tables in the second subset of tables, (See Dahbour paragraph [0050], a subset of data stored in the database system 150 from the source system 100 to the target system 105…a database query may identify a subset of records stored in a table and/or may select a subset of columns from the table),  and the identified profile for the copy operation, (See Dahbour Abstract, The database system identifies a second set of tables for transferring by performing a file copy operation, )defining (See Dahbour paragraph [0013]. Generator program 120 inserts, deletes and updates the data back and forth between the additional tables in a closed system as not to change or lose any data. In some embodiments, generator program 120 may receive information (e.g., database or table schema, proportions of operations to perform on the received data, queries to determine the order of data selected, etc.) and the identified profile correspond to a delete operation to be performed for the at least one table at the target section, (See Dahbour paragraph [0016], generator program 120 utilizes data from shadow table 144 to populate source table 146 and target table 148 based upon preset sequence of insert, delete, and update operations) and a copy operation to be performed from the source section to the target section of the defined at least one table, (See Dahbour paragraph [0008], A target database is initialized on the target system using the data of the second set of tables transferred by the file copy operation…to determine the requested subset of data of the first set of tables. The source system transmits the determined subset of data to the target database of the target system). 	
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify in response to evaluating categories of the tables in the second subset of tables, and the identified profile for the copy operation, , defining at least one table from the second subset of tables that is selected for copying from the source section to the target section when a category of the at least one table and the identified profile correspond to a delete 

 	Regarding claim 8 Giuliani taught the method of claim 1, as described above. 
 	Giuliani does not explicitly disclose in response to evaluating categories of the tables in the second subset of tables, (See Giuliani paragraph [0017], source table 146 may contain all data from shadow table 144 or client table 142), and the identified profile for the copy operation, (See Giuliani paragraph [0015], the client table to the target table), and the identified profile correspond to a delete operation to be performed for the at least one table at the target section, (See Giuliani paragraph [0017], client table 142…source table 146 contains a subset of data from shadow table 144 that is inserted, deleted, or updated), wherein the set of data records correspond to a predefined criteria provided as instruction for the received instruction for copying, See Giuliani paragraph [0055], The export module 240 determines 370 the subset of data of the top tables based on the criteria specified in the request to export).
 	Giuliani does not explicitly disclose defining at least one table from the second subset of tables that is selected for partial copying from the source section to the target section when a category of the at least one table, and a copy operation to be performed from the source section to the target section of a set of data records from the defined at least one table.
(See Dahbour paragraph [0013]. Generator program 120 inserts, deletes and updates the data back and forth between the additional tables in a closed system as not to change or lose any data. In some embodiments, generator program 120 may receive information (e.g., database or table schema, proportions of operations to perform on the received data, queries to determine the order of data selected, etc.), and a copy operation to be performed from the source section to the target section of a set of data records from the defined at least one table, (See Dahbour paragraph [0008], A target database is initialized on the target system using the data of the second set of tables transferred by the file copy operation…to determine the requested subset of data of the first set of tables. The source system transmits the determined subset of data to the target database of the target system),
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify defining at least one table from the second subset of tables that is selected for partial copying from the source section to the target section when a category of the at least one table, and a copy operation to be performed from the source section to the target section of a set of data records from the defined at least one table. of Dahbour determine the requested subset of data of the first set of tables, (See Dahbour paragraph [0008]).

(See Giuliani paragraph [0022], the received database may contain metadata that indicates a statistical distribution function), including statistics of different tables and corresponding record counts in the tables in relation to different clients associated the database, (See Giuliani paragraph [0022], a statistical distribution function to determine the random sequence of records on source and target tables…database (e.g., client table 142) in a database (e.g., DBMS 140)).

 	Regarding claim 10 Giuliani taught the method of claim 1, as described above. 
 	Giuliani does not explicitly disclose wherein the profile for the copy operation is selected from a plurality of preset profiles, wherein the profile is indicative of type of data relevant for the copy operation.
	However, Dahbour teaches wherein the profile for the copy operation is selected from a plurality of preset profiles, (See Dahbour paragraph [0008], the table selection module 220 divides the tables of the database into two sets based on their significance. The table selection module 220 may determine significance of a table based on how frequently the data stored in the table is accessed or update), wherein the profile is indicative of type of data relevant for the copy operation, (, (See Dahbour Abstract, The database system identifies a second set of tables for transferring by performing a file copy operation).
 	It would have been obvious to one with ordinary skill in the art before the


 	Regarding claim 11 Giuliani taught the method of claim 10, as described above. Giuliani further teaches 
 	Giuliani does not explicitly disclose wherein tables in the database are associated with corresponding categories, and a category from the categories is mapped to a profile from the plurality of preset profiles, and is mapped to an execution of at least one operation at the source section or the target section.
	However, Dahbour teaches wherein tables in the database are associated with corresponding categories, and a category from the categories is mapped to a profile from the plurality of preset profiles, (See Dahbour paragraph [0013]. Generator program 120 inserts, deletes and updates the data back and forth between the additional tables in a closed system as not to change or lose any data. In some embodiments, generator program 120 may receive information (e.g., database or table schema, proportions of operations to perform on the received data, queries to determine the order of data selected, etc.) and is mapped to an execution of at least one operation at the source section or the target section, (See Dahbour paragraph [0008], The source system executes database queries on the source database to determine the requested subset of data of the first set of tables). 	It would have been obvious to one with ordinary skill in the art before the
.
 
9. 	Claims 5, 12, 15-16 and 19-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Giuliani et al. (US 2016/0378675 A1) in view of Dahbour et al. (US 2016/0019276 A1) and further in view of Ohkawa (US 2011/0178990 A1).

 	Regarding claim 5 Giuliani taught the method of claim 3, as described above. Giuliani further teaches until a copy operation from the target is performed, (See Giuliani  paragraph [0022], etermine the random sequence of records on source and target tables that are candidates for insert, update, and delete operations).
 	Giuliani together with Dahbour does not explicitly disclose wherein the source section is locked for performing data interactions during the iterative evaluation of the tables at the second subset.
 	However, Ohkawa teaches wherein the source section is locked for performing data interactions during the iterative evaluation of the tables at the second subset, (See Ohkawa  paragraph [0012], lock the deletion target in units of area when performing the process of deleting the deletion target according to the immediate processing command).

effective filing date of the claimed invention was made, to modify wherein the source section is locked for performing data interactions during the iterative evaluation of the tables at the second subset of Ohkawa enable efficient deletion of data from a database, (See Ohkawa paragraph [0002]).

 	Regarding claim 12 Giuliani taught the method of claim 10, as described above. Giuliani further teaches further comprising: executing a delete operation in relation to a first table from the second subset of table from the target section, (See Giuliani paragraph [0017], client table 142…source table 146 contains a subset of data from shadow table 144 that is inserted, deleted, or updated), wherein the first table is identified with a full copy operation based on the evaluation of the tables in the second subset of tables, (See Giuliani Abstract, performing a copy operation to transfer the entire data of the smaller tables is more efficient than executing a large number of database queries to determine the subset of data of these tables);
	Giuliani does not explicitly disclose wherein the first table at the target section is locked for accessing before executing the deletion, and after performing the deletion of the first table at the target section, locking for accessing the first table at the source section; and unlocking the first table at the source section and at the target section after the transfer of the copy.
	However, Dahbour teaches wherein the first table at the target section is locked for accessing before executing the deletion, (See Ohkawa paragraph [0012], an environment variable may be provided which designates whether to lock the deletion target in units of area when performing the process of deleting the deletion target according to the immediate processing command), and after performing the deletion of the first table at the target section, (See Ohkawa paragraph [0009], a deletion target the deletion of which has actually been requested or a deletion target), locking for accessing the first table at the source section, (See Ohkawa paragraph [0012], lock the deletion target in units of area when performing the process of deleting the deletion target); and unlocking the first table at the source section and at the target section after the transfer of the copy, (See Ohkawa paragraph [0053], a deletion target area is locked or unlocked in a target table during processing of an immediate deletion command, and an immediate deletion table 120 in which a deletion target that is conditioned by an immediate deletion command is registered for management).
	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify wherein the first table at the target section is locked for accessing before executing the deletion, and after performing the deletion of the first table at the target section, locking for accessing the first table at the source section; and unlocking the first table at the source section and at the target section after the transfer of the copy of Dahbour determine the requested subset of data of the first set of tables, (See Dahbour paragraph [0008]).
 	Giuliani together with Dahbour does not explicitly disclose; after performing the deletion of the first table at the target section, locking for accessing the first table at the 
 	However, Ohkawa teaches disclose after performing the deletion of the first table at the target section, (See Ohkawa  paragraph [0090], the deletion target that is being deleted), locking for accessing the first table at the source section; (See Ohkawa  paragraph [0013], the deletion target is locked in units of area, when the update or insert target of the update or insert command coincides with the range of the deletion target that has been registered in the management data unit), and unlocking the first table at the source section and at the target section after the transfer of the copy, (See Ohkawa  paragraph [0023], the data that is to be deleted and thus should not exist is included in the result of inquiry, or that the process waits for unlocking of the deletion target area when referring to data)
	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify after performing the deletion of the first table at the target section, locking for accessing the first table at the source section; and unlocking the first table at the source section and at the target section after the transfer of the copy of Ohkawa enable efficient deletion of data from a database, (See Ohkawa paragraph [0002]).

 	Regarding claim 15 Giuliani taught the computer-readable medium of claim 13, as described above. Giuliani further teache wherein the table at the source section is maintained operational while the corresponding table at the target section is deleted, (See Giuliani  paragraph [0022], determine the random sequence of records on source and target tables that are candidates for insert, update, and delete operations), wherein the source section is associated with a first client, (See Giuliani  paragraph [0025] a source database and a target database…utilizes a client database (e.g., client table 142) and during operational mode receives interactions, (See Giuliani  paragraph [0019], the user interface may be a graphical user interface (GUI). A GUI is a type of user interface that allows users to interact with electronic devices) to store or update data at one or more of the tables instructed for copying, (See Giuliani  paragraph [0022], etermine the random sequence of records on source and target tables that are candidates for insert, update, and delete operations).
	Giuliani does not explicitly disclose wherein the operations further comprise: in response to determining that a table from the second subset of tables is relevant for full copy operation from the second subset of tables, deleting a corresponding table at the target section, and copying the table at the source section to replace the deleted table at the target section.
	However, Dahbour teaches wherein the first table at the target section is locked for accessing before executing the deletion, (See Ohkawa paragraph [0012], an environment variable may be provided which designates whether to lock the deletion target in units of area when performing the process of deleting the deletion target according to the immediate processing command), and after performing the deletion of the first table at the target section, (See Ohkawa paragraph [0009], a deletion target the deletion of which has actually been requested or a deletion target), locking for accessing the first table at the source section, (See Ohkawa paragraph [0012], lock the deletion target in units of area when performing the process of deleting the deletion target); and unlocking the first table at the source section and at the target section after the transfer of the copy, (See Ohkawa paragraph [0053], a deletion target area is locked or unlocked in a target table during processing of an immediate deletion command, and an immediate deletion table 120 in which a deletion target that is conditioned by an immediate deletion command is registered for management).
	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify wherein the operations further comprise: in response to determining that a table from the second subset of tables is relevant for full copy operation from the second subset of tables, deleting a corresponding table at the target section, and copying the table at the source section to replace the deleted table at the target section.of Dahbour determine the requested subset of data of the first set of tables, (See Dahbour paragraph [0008]).
 	Giuliani together with Dahbour does not explicitly disclose; wherein the source section is locked for performing data interactions during the iterative evaluation of the tables at the second subset and until a copy operation from the target is performed.
 	However, Ohkawa teaches disclose wherein the source section is locked for performing data interactions during the iterative evaluation of the tables at the second subset and until a copy operation from the target is performed, (See Ohkawa  paragraph [0012], lock the deletion target in units of area when performing the process of deleting the deletion target according to the immediate processing command).

effective filing date of the claimed invention was made, to modify wherein the source section is locked for performing data interactions during the iterative evaluation of the tables at the second subset and until a copy operation from the target is performed of Ohkawa enable efficient deletion of data from a database, (See Ohkawa paragraph [0002]).

 	Regarding claim 16 Giuliani taught the computer-readable medium of claim 13, as described above. Giuliani further teaches wherein the operations further comprise:
in response to evaluating categories of the tables in the second subset of tables and the identified profile for the copy operation, (See Giuliani paragraph [0017], generator program 120 divides unmodified rows of client table 142 into source table 146 and target table 148 so that the union of source table 146 and target table 148 is equal to client table 142), defining at least one table from the second subset of tables that is excluded from copying from the source section to the target section when a category of the at least one table, (See Giuliani paragraph [0029], program 200 executes operations based upon data that is already present in a source database (e.g., source table 146) and a target database (e.g., target table 148)) and the identified profile correspond to a delete operation to be performed for the at least one table at the target section, (See Giuliani  paragraph [0022], etermine the random sequence of records on source and target tables that are candidates for insert, update, and delete operations);
(See Giuliani paragraph [0017], source table 146 may contain all data from shadow table 144 or client table 142),  and the identified profile for the copy operation, (See Giuliani paragraph [0015], the client table to the target table), and the identified profile correspond to a delete operation to be performed for the at least one table at the target section, (See Giuliani paragraph [0017], client table 142…source table 146 contains a subset of data from shadow table 144 that is inserted, deleted, or updated) wherein the set of data records correspond to a predefined criteria provided as instruction for the received instruction for copying, (See Giuliani paragraph [0055], The export module 240 determines 370 the subset of data of the top tables based on the criteria specified in the request to export);; executing a delete operation in relation to a first table from the second subset of table from the target section, (See Giuliani paragraph [0017], client table 142…source table 146 contains a subset of data from shadow table 144 that is inserted, deleted, or updated), wherein the first table at the target section is locked for accessing before executing the deletion, wherein the first table is identified with a full copy operation based on the evaluation of the tables in the second subset of tables, (See Giuliani Abstract, performing a copy operation to transfer the entire data of the smaller tables is more efficient than executing a large number of database queries to determine the subset of data of these tables);
	Giuliani does not explicitly disclose in response to evaluating categories of the tables in the second subset of tables, and the identified profile for the copy operation, defining at least one table from the second subset of tables that is selected for copying , and a copy operation to be performed from the source section to the target section of a set of data records from the defined at least one table, performing a copy operation for the first table at the source section and transferring the copy of the first table at the target section, wherein the performed transferring of the copy of the first table from the source section to the target section is performed within the database and without accessing an application layer communicatively coupled to the database to provide database services.
	However, Dahbour teaches in response to evaluating categories of the tables in the second subset of tables, (See Dahbour paragraph [0050], a subset of data stored in the database system 150 from the source system 100 to the target system 105…a database query may identify a subset of records stored in a table and/or may select a subset of columns from the table) and the identified profile for the copy operation, (See Dahbour Abstract, The database system identifies a second set of tables for transferring by performing a file copy operation), defining at least one table from the second subset of tables that is selected for copying from the source section to the target section when a category of the at least one table, (See Dahbour paragraph [0013]. Generator program 120 inserts, deletes and updates the data back and forth between the additional tables in a closed system as not to change or lose any data. In some embodiments, generator program 120 may receive information (e.g., database or table schema, proportions of operations to perform on the received data, queries to determine the order of data selected, etc.) and the identified profile correspond to a delete operation to be performed for the at least one table at the target section, (See Dahbour paragraph [0016], generator program 120 utilizes data from shadow table 144 to populate source table 146 and target table 148 based upon preset sequence of insert, delete, and update operations) and a copy operation to be performed from the source section to the target section of the defined at least one table, (See Dahbour paragraph [0008], A target database is initialized on the target system using the data of the second set of tables transferred by the file copy operation…to determine the requested subset of data of the first set of tables. The source system transmits the determined subset of data to the target database of the target system); performing a copy operation for the first table at the source section and transferring the copy of the first table at the target section, (See Dahbour paragraph [0008],The source system exports the second set of tables by copying the files storing the second set of tables from the source system to the target system. This transfers the entire data stored in the tables of the second set to the target system. A target database is initialized on the target system using the data of the second set of tables transferred by the file copy operation), wherein the performed transferring of the copy of the first table from the source section to the target section, (See Dahbour paragraph [0008],The source system exports the second set of tables by copying the files storing the second set of tables from the source system to the target system. This transfers the entire data stored in the tables of the second set to the target system. A target database is initialized on the target system using the data of the second set of tables transferred by the file copy operation) is performed within the database and without accessing an application layer communicatively coupled to the database to provide database services, (The target system 105 before execution of the export process (for example, the process described in FIG. 3) is without the database system 150b and the database application 130b).
	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify in response to evaluating categories of the tables in the second subset of tables, and the identified profile for the copy operation, defining at least one table from the second subset of tables that is selected for copying from the source section to the target section when a category of the at least one table, and the identified profile correspond to a delete operation to be performed for the at least one table at the target section, and a copy operation to be performed from the source section to the target section of the defined at least one table, defining at least one table from the second subset of tables that is selected for partial copying from the source section to the target section when a category of the at least one table, and a copy operation to be performed from the source section to the target section of a set of data records from the defined at least one table, performing a copy operation for the first table at the source section and transferring the copy of the first table at the target section, wherein the performed transferring of the copy of the first table from the source section to the target section is performed within 
 	Giuliani together with Dahbour does not explicitly disclose; after performing the deletion of the first table at the target section, locking for accessing the first table at the source section; and unlocking the first table at the source section and at the target section after the transfer of the copy.
 	However, Ohkawa teaches disclose after performing the deletion of the first table at the target section, (See Ohkawa  paragraph [0090], the deletion target that is being deleted), locking for accessing the first table at the source section; (See Ohkawa  paragraph [0013], the deletion target is locked in units of area, when the update or insert target of the update or insert command coincides with the range of the deletion target that has been registered in the management data unit), and unlocking the first table at the source section and at the target section after the transfer of the copy, (See Ohkawa  paragraph [0023], the data that is to be deleted and thus should not exist is included in the result of inquiry, or that the process waits for unlocking of the deletion target area when referring to data)
	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify after performing the deletion of the first table at the target section, locking for accessing the first table at the source section; and unlocking the first table at the source section and at the target section after the transfer of the copy of Ohkawa enable efficient deletion of data from a database, (See Ohkawa paragraph [0002]).

 	Regarding claim 19 Giuliani taught the system of claim 17, as described above. Giuliani further teaches wherein the operations further comprise:  until a copy operation from the target is performed, , (See Giuliani paragraph [0017], generator program 120 divides unmodified rows of client table 142 into source table 146 and target table 148 so that the union of source table 146 and target table 148 is equal to client table 142), in response to determining that a table from the second subset of tables is relevant for full copy operation from the second subset of tables, (See Giuliani Abstract, performing a copy operation to transfer the entire data of the smaller tables is more efficient than executing a large number of database queries to determine the subset of data of these tables), deleting a corresponding table at the target section, (See Dahbour paragraph [0057], the target system 105 for modifying the configuration files of the database application 130b on the target system) and copying the table at the source section to replace the deleted table at the target section, (See Dahbour paragraph [0057], the target system 105 for modifying the configuration files of the database application 130b on the target system 105 so as to reconfigure the database application 130b to use the database system 150b). wherein the table at the source section is maintained operational while the corresponding table at the target section is deleted, (See Giuliani  paragraph [0022], determine the random sequence of records on source and target tables that are candidates for insert, update, and delete operations), wherein the source section is associated with a first client, (See Giuliani  paragraph [0025] a source database and a target database…utilizes a client database (e.g., client table 142) and during (See Giuliani  paragraph [0019], the user interface may be a graphical user interface (GUI). A GUI is a type of user interface that allows users to interact with electronic devices), to store or update data at one or more of the tables instructed for copying, (See Giuliani  paragraph [0022], etermine the random sequence of records on source and target tables that are candidates for insert, update, and delete operations) and
	Giuliani together with Dahbour does not explicitly disclose wherein the source section is locked for performing data interactions during the iterative evaluation of the tables at the second subset and until a copy operation from the target is performed. 	However, Ohkawa teaches disclose wherein the source section is locked for performing data interactions during the iterative evaluation of the tables at the second subset, (See Ohkawa  paragraph [0012], lock the deletion target in units of area when performing the process of deleting the deletion target according to the immediate processing command).
	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify wherein the first table at the target section is locked for accessing before executing the deletion, and after performing the deletion of the first table at the target section, locking for accessing the first table at the source section; and unlocking the first table at the source section and at the target section after the transfer of the copy of Ohkawa enable efficient deletion of data from a database, (See Ohkawa paragraph [0002]).


in response to evaluating categories of the tables in the second subset of tables and the identified profile for the copy operation, (See Giuliani paragraph [0017], generator program 120 divides unmodified rows of client table 142 into source table 146 and target table 148 so that the union of source table 146 and target table 148 is equal to client table 142), defining at least one table from the second subset of tables that is excluded from copying from the source section to the target section when a category of the at least one table, (See Giuliani paragraph [0029], program 200 executes operations based upon data that is already present in a source database (e.g., source table 146) and a target database (e.g., target table 148)) and the identified profile correspond to a delete operation to be performed for the at least one table at the target section, (See Giuliani  paragraph [0022], etermine the random sequence of records on source and target tables that are candidates for insert, update, and delete operations); in response to evaluating categories of the tables in the second subset of tables, (See Giuliani paragraph [0017], source table 146 may contain all data from shadow table 144 or client table 142), and the identified profile for the copy operation, (See Giuliani paragraph [0015], the client table to the target table), and the identified profile correspond to a delete operation to be performed for the at least one table at the target section, (See Giuliani paragraph [0017], client table 142…source table 146 contains a subset of data from shadow table 144 that is inserted, deleted, or updated)  wherein the set of data records correspond to a predefined criteria provided as instruction for the received instruction for copying, (See Giuliani paragraph [0055], The export module 240 determines 370 the subset of data of the top tables based on the criteria specified in the request to export); executing a delete operation in relation to a first table from the second subset of table from the target section, (See Giuliani paragraph [0017], client table 142…source table 146 contains a subset of data from shadow table 144 that is inserted, deleted, or updated), wherein the first table is identified with a full copy operation based on the evaluation of the tables in the second subset of tables; (See Giuliani Abstract, performing a copy operation to transfer the entire data of the smaller tables is more efficient than executing a large number of database queries to determine the subset of data of these tables);
	Giuliani does not explicitly disclose in response to evaluating categories of the tables in the second subset of tables, and the identified profile for the copy operation), defining at least one table from the second subset of tables that is selected for copying from the source section to the target section when a category of the at least one table.) and the identified profile correspond to a delete operation to be performed for the at least one table at the target section,and a copy operation to be performed from the source section to the target section of the defined at least one table,in response to evaluating categories of the tables in the second subset of tables, performing a copy operation for the first table at the source section and transferring the copy of the first table at the target section, wherein the performed transferring of the copy of the first table from the source section to the target section is performed within the database and without accessing an application layer communicatively coupled to the database to provide database services. 
(See Dahbour paragraph [0050], a subset of data stored in the database system 150 from the source system 100 to the target system 105…a database query may identify a subset of records stored in a table and/or may select a subset of columns from the table) and the identified profile for the copy operation, (See Dahbour Abstract, The database system identifies a second set of tables for transferring by performing a file copy operation), defining at least one table from the second subset of tables that is selected for copying from the source section to the target section when a category of the at least one table, (See Dahbour paragraph [0013]. Generator program 120 inserts, deletes and updates the data back and forth between the additional tables in a closed system as not to change or lose any data. In some embodiments, generator program 120 may receive information (e.g., database or table schema, proportions of operations to perform on the received data, queries to determine the order of data selected, etc.) and the identified profile correspond to a delete operation to be performed for the at least one table at the target section, (See Dahbour paragraph [0016], generator program 120 utilizes data from shadow table 144 to populate source table 146 and target table 148 based upon preset sequence of insert, delete, and update operations) and a copy operation to be performed from the source section to the target section of the defined at least one table, (See Dahbour paragraph [0008], A target database is initialized on the target system using the data of the second set of tables transferred by the file copy operation…to determine the requested subset of data of the first set of tables. The source system transmits the determined subset of data to the target database of the target system); defining at least one table from the second subset of tables that is selected for partial copying from the source section to the target section when a category of the at least one table, (See Dahbour paragraph [0013]. Generator program 120 inserts, deletes and updates the data back and forth between the additional tables in a closed system as not to change or lose any data. In some embodiments, generator program 120 may receive information (e.g., database or table schema, proportions of operations to perform on the received data, queries to determine the order of data selected, etc.), and a copy operation to be performed from the source section to the target section of a set of data records from the defined at least one table, (See Dahbour paragraph [0008], A target database is initialized on the target system using the data of the second set of tables transferred by the file copy operation…to determine the requested subset of data of the first set of tables. The source system transmits the determined subset of data to the target database of the target system), performing a copy operation for the first table at the source section and transferring the copy of the first table at the target section, (See Dahbour paragraph [0008],The source system exports the second set of tables by copying the files storing the second set of tables from the source system to the target system. This transfers the entire data stored in the tables of the second set to the target system. A target database is initialized on the target system using the data of the second set of tables transferred by the file copy operation), wherein the performed transferring of the copy of the first table from the source section to the target section, (See Dahbour paragraph [0008],The source system exports the second set of tables by copying the files storing the second set of tables from the source system to the target system. This transfers the entire data stored in the tables of the second set to the target system. A target database is initialized on the target system using the data of the second set of tables transferred by the file copy operation) is performed within the database and without accessing an application layer communicatively coupled to the database to provide database services, (See Dahbour paragraph [0057],The target system 105 before execution of the export process (for example, the process described in FIG. 3) is without the database system 150b and the database application 130b).
	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify in response to evaluating categories of the tables in the second subset of tables, and the identified profile for the copy operation), defining at least one table from the second subset of tables that is selected for copying from the source section to the target section when a category of the at least one table.) and the identified profile correspond to a delete operation to be performed for the at least one table at the target section,and a copy operation to be performed from the source section to the target section of the defined at least one table in response to evaluating categories of the tables in the second subset of tables, performing a copy operation for the first table at the source section and transferring the copy of the first table at the target section, wherein the performed transferring of the copy of the first table from the source section to the target section is performed within the database and without accessing an application layer communicatively coupled to the database to provide database services of Dahbour 
 	Giuliani together with Dahbour does not explicitly disclose wherein the first table at the target section is locked for accessing before executing the deletion, and after performing the deletion of the first table at the target section, locking for accessing the first table at the source section; and unlocking the first table at the source section and at the target section after the transfer of the copy.
 	However, Ohkawa teaches disclose wherein the first table at the target section is locked for accessing before executing the deletion, ((See Ohkawa  paragraph [0012], lock the deletion target in units of area when performing the process of deleting the deletion target according to the immediate processing command) and after performing the deletion of the first table at the target section, (See Ohkawa  paragraph [0090], the deletion target that is being deleted), locking for accessing the first table at the source section; (See Ohkawa  paragraph [0013], the deletion target is locked in units of area, when the update or insert target of the update or insert command coincides with the range of the deletion target that has been registered in the management data unit), and unlocking the first table at the source section and at the target section after the transfer of the copy, (See Ohkawa  paragraph [0023], the data that is to be deleted and thus should not exist is included in the result of inquiry, or that the process waits for unlocking of the deletion target area when referring to data)
	It would have been obvious to one with ordinary skill in the art before the


Conclusions/Points of Contacts
 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See form PTO-892.
 	Sinclair et al. (US Patent No. 6, 772, 163 B1), the invention features a method for selecting rows from first and second tables each having rows containing values in columns. In at least the first table, the rows are divided into partitions at least one of which is populated by one or more rows.
 	Pattabhi et al. (US Patent No. 8, 935, 234 B2) a method for cyclic based data
partitioning policy with automatic physical schema management. A data partitioning
policy for data is received, wherein the data partitioning policy identifies a condition for
automatically implementing the data partitioning policy and criteria for modifying a set of
partitions.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163